Appellant insists in his motion for rehearing that on the matters presented in connection with his motions for new trial and in arrest of judgment he was entitled to a new trial because of newly discovered evidence. We have looked through the record in vain to discover anything, aside from the motion for rehearing itself, which sustains the averments regarding the newly discovered evidence. The bill of exceptions complaining of the refusal of the motion for new trial is qualified at length by the learned trial judge, and his qualifications appear to us to correctly indicate that the matters set up as calling for a new trial are not sufficient for that purpose. This court can not give effect to letters written by people living in other states indicating that in the opinion of the writer certain matters can be ascertained and proved, which had not been ascertained and are not proved or brought before either the trial court or this court in such way as to lead us to conclude that the prayer for a new trial should have been granted.
Appellant makes much complaint about the argument of one of State's counsel, but we have searched the record without being able to find that at the time the argument was made an exception was taken thereto, or any request made that the jury not consider such argument. The mere bringing forward, in the motion for new trial, complaint of argument, will not take the place of an exception properly made at the time the argument was made, and when the matter is in the minds of the jury, and may be explained or corrected. We see nothing in the argument complained of which would furnish appellant the serious ground for complaint which he urges.
Appellant complains of our statement that his application for new trial was contested. We take from the court's qualification of appellant's bill of exceptions No. 1 the following statement: "Upon the hearing of motion for new trial and the motion in arrest of judgment, evidence was introduced and said evidence showed conclusively," etc., etc.
We have examined each one of appellant's complaints appearing in his motion for rehearing but are not impressed with the soundness of his contentions. The motion for rehearing is overruled.
Overruled. *Page 299